Case 1:20-cv-06315-AT-OTW Document 55 Filed 09/07/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
JORDAN KAFENBAUM. DOC #
DATE FILED: _ 9/7/2021
Plaintiff,

-against- 20 Civ. 6315 (AT)

SOULCYCLE INC., SUNDER REDDY and ORDER

ADRIENNE GEMPERLE, in their individual and
professional capacities,

 

Defendants.
ANALISA TORRES, District Judge:

 

The case management conference scheduled for September 14, 2021, is ADJOURNED sine
die.

SO ORDERED.

Dated: September 7, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge
